Case 2:14-cr-20119-NGE-DRG ECF No. 573 filed 07/23/20             PageID.7777     Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                       Case No. 14-20119
          Plaintiff,
 v.                                                    Honorable Nancy G. Edmunds

 ALEXANDER DESHAWN GEORGE,

          Defendant.
                           /

                         ORDER DENYING DEFENDANT’S MOTON
                          FOR COMPASSIONATE RELEASE [530]

        Pending before the Court is Defendant’s letter motion for compassionate release.

 (ECF No. 568.)        In his motion, Defendant requests that pursuant to 18 U.S.C. §

 3582(c)(1)(A) the Court convert the remainder of his sentence to a term of supervised

 release with a condition of home confinement. The government opposes the requested

 relief and has filed a response. (ECF No. 572.) Having reviewed the record in its entirety,

 the Court determines that a hearing is not necessary and finds that Defendant’s motion

 should be DENIED without prejudice.

        A district court may not grant a defendant’s motion for compassionate release

 unless the defendant files it after the earlier of (1) the defendant “fully exhaust[ing] all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf,” or (2) “the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently

 held that this exhaustion requirement is mandatory. See United States v. Alam, 960 F.3d

 831, 834 (6th Cir. 2020).
Case 2:14-cr-20119-NGE-DRG ECF No. 573 filed 07/23/20               PageID.7778      Page 2 of 3



        The Government argues the motion should be denied because Defendant has not

 presented evidence that he satisfied the mandatory administrative exhaustion

 requirement. The Government also notes that the Bureau of Prisons has no record of a

 request from Defendant for compassionate release. The Court finds that the Government

 is correct on this point. Under the Sixth Circuit’s decision in Alam. Defendant’s motion

 must be denied because Defendant failed to exhaust his administrative rights prior to

 seeking relief in this Court. See 960 F.3d at 834.

        In addition, Defendant’s motion fails because he does not identify extraordinary

 and compelling circumstances warranting his release under 18 U.S.C. § 3582(c)(1)(A).

 The United States Sentencing Commission has defined “extraordinary and compelling

 reasons.” See U.S.S.G. § 1B1.13, comment n.1. There are extraordinary and compelling

 reasons for modification where “[t]he defendant is ... suffering from a serious physical or

 medical condition ... that substantially diminishes the ability to provide self-care within the

 environment of a correctional facility and from which he or she is not expected to recover.”

 U.S.S.G. § 1B1.13 comment n.1(A)(ii). An inmate’s family circumstances may also qualify

 as extraordinary and compelling reasons. See id.

        Here, most of Defendant’s motion is dedicated to addressing the self-improvement

 steps he has taken while in BOP custody. Defendant does not establish the existence of

 a serious physical or medical condition that would constitute an extraordinary and

 compelling reason for a modification of his sentence. And although Defendant points to

 the threat of COVID-19 as part of the basis for his release, he does not demonstrate that

 he is within the category of individuals who face a potentially heightened risk of severe

 illness or death if or when they come into contact with the virus that has been found to
Case 2:14-cr-20119-NGE-DRG ECF No. 573 filed 07/23/20             PageID.7779   Page 3 of 3



 amount to extraordinary and compelling circumstances in other cases. The Court

 commends Defendant for working to improve himself and encourages him to continue

 these efforts. But Defendant’s motion must be denied because he does not establish

 extraordinary and compelling circumstances warranting his release under 18 U.S.C. §

 3582(c)(1)(A).

       For these reasons, Defendant’s motion for compassionate release under 18 U.S.C.

 § 3582(c)(1)(A) is DENIED without prejudice.

       SO ORDERED.


                                                s/Nancy G. Edmunds
                                                Nancy G. Edmunds
                                                United States District Judge

 Dated: July 23, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of
 record on July 23, 2020, by electronic and/or ordinary mail.

                                                s/Lisa Bartlett
                                                Case Manager
